In re Prentice, Robert B., II; Prentice Oil Co.; Prentice Oil & Gas Co.; R.B. Prentice Drilling Co., Inc.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW94 0279; Parish of Terrebonne, 32nd Judicial District Court, Div. “D”, No. 106582.
Granted. Judgment of the court of appeal is vacated insofar as it reversed judgment of the trial court granting defendants’ motion to strike the jury. Trial judge’s ruling granting the motion to strike the jury is reinstated. Case remanded to the trial court for further proceedings.
WATSON, J., dissents from the order and would deny the application.
LEMMON, J., not on panel; recused.